           Case 1:19-cv-12175-LTS Document 81 Filed 06/17/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 DIANA VARA, AMANDA WILSON,
 NOEMY SANTIAGO, KENNYA
 CABRERA, and INDRANI MANOO, on
 behalf of themselves and all others similarly
 situated,
                                                              Civil Action No. 19-12175-LTS
          Plaintiffs,

 v.

 MIGUEL CARDONA, in his official capacity
 as Secretary of the United States Department
 of Education,

 and

 THE UNITED STATES DEPARTMENT OF
 EDUCATION,

          Defendants.


                                     JOINT STATUS REPORT

         The parties hereby submit the following status report in response to the Court’s June 3, 2021

Order.

         Defendants filed an appeal brief on January 4, 2021. Plaintiffs’ brief is due on August 31, 2021.

Parties are in settlement discussions. In addition, Plaintiffs’ Motion to Enforce Judgment is still

pending before this Court.



DATE: June 17, 2021                                      Respectfully submitted,

                                                         By: /s/ Victoria Roytenberg
                                                         Eileen M. Connor
                                                         Toby R. Merrill
                                                         Victoria Roytenberg

                                                    1
Case 1:19-cv-12175-LTS Document 81 Filed 06/17/21 Page 2 of 3




                                  Michael N. Turi (pro hac vice)
                                  LEGAL SERVICES CENTER OF
                                  HARVARD LAW SCHOOL
                                  122 Boylston Street
                                  Jamaica Plain, MA 02130
                                  (617) 522-3003
                                  vroytenberg@law.harvard.edu

                                  Attorneys for Plaintiffs


                                  Nathaniel R. Mendell
                                  Acting United States Attorney

                                  By: /s/ Annapurna Balakrishna
                                  Assistant United States Attorneys
                                  United States Attorney’s Office
                                  1 Courthouse Way - Suite 9200
                                  Boston, MA 02210
                                  (617) 748-3111
                                  annapurrna.balakrishna@usdoj.gov

                                    Attorney for Defendants




                              2
          Case 1:19-cv-12175-LTS Document 81 Filed 06/17/21 Page 3 of 3




                                     CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon counsel for all
parties of record through the ECF system on June 17, 2021.


                                                      /s/ Victoria Roytenberg
                                                      Victoria Roytenberg
